DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18, 2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Hefyene (WO2017089857, rejection using corresponding English document US 20180257421).
Regarding claims 1 and 4: Hefyene teaches a glass article comprising a glass article comprising a glass layer 1 comprising first and second opposite major surfaces (see abstract, 0038-0039, 0047 and Figures) and a plurality of light converting regions disposed on the first surface of the glass and spaced and separated from each other along the first surface by gaps (see Figure 5).
Each of the plurality comprises the following sequence of layers;
AlN 2/ GaN 3 /AlN 4/GaN 3
and wherein the plurality of light converting regions are arranged in a pattern relative to the first major surface (see entire disclosure including abstract and Figures).
Hefyene does not explicitly disclose that the patterned regions encode information indicating a spatial location in the manner claimed, however, as Hefyene’s glass article and patterned light converting regions are the same as that claimed and said regions even comprise the above sequence of layers which is the same sequence used by Applicants, one having ordinary skill would reasonably conclude them to have the same functionality absent an evidentiary showing to the contrary (MPEP 2112).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 102(a 1 and a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hefyene (WO2017089857, rejection using corresponding English document US 20180257421).
Regarding claims 2 and 3: Hefyene does teach that the light converting regions absorb UV light (UV inherently has a wavelength ≤400nm) and emits visible light (visible is 380-750nm) in response to the absorbed light but they do not specify that the emitted light is that with a peak wavelength greater than 650nm. 
However, as discussed above, Hefyene’s glass article and light converting regions are the same as that claimed and said regions even comprise the following sequence of layers which is the same sequence used by Applicants.
AlN 2/ GaN 3 /AlN 4/GaN 3
Given the similarities between Hefyene’s regions and Applicants’, one having ordinary skill would reasonably conclude them to have the same functionality absent an evidentiary showing to the contrary (MPEP 2112).
	Alternatively, in the instance Applicants argue and/or show that Hefyene’s regions do not inherently emit visible light with a peak wavelength greater than 650nm, Hefyene clearly teaches that their regions will emit visible light which is known to have a 
	Additionally it is noted that as Hefyene also teaches that the wavelength of emitted light can be tuned as desired by adjusting features such as size, energy transition, carrier densities, etc. of the regions (0073-0075), it would have been further obvious to one having ordinary skill at the time of invention to optimize the features taught by Hefyene to obtain desired wavelength emittance. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hefyene (WO2017089857, rejection using corresponding English document US 20180257421) as applied to claim 1 above in view of Miyasaka (US20170001903)
As discussed above, Hefyene teaches the invention of claim 1 but fail to explicitly recite their glass layer meeting the requirements claimed. However, Hefyene does not 
As Miyasaka, who similarly teaches glass layers used as watch glasses, glasses for displays, etc. (see 0061), teaches that such glass are desirably chemically strengthened (abstract and Examples), can be an alkali aluminosilicate glass having a DOL and CS in the ranges claimed (see Example 23 in Table 2 for instance), can have a thickness within the range claimed (see 0067 for instance) as well as have a glass transition temperature within the range claimed (see Examples in Tables), it would have been obvious to one having ordinary skill at the time of invention to modify Hefyene to include their glass layer being chemically strengthened, being an alkali aluminosilicate glass having a DOL and CS in the ranges claimed, having a thickness within the range claimed as well as having a glass transition temperature within the range claimed in order to obtain a desirable watch glass, glass for displays, etc.
Response to Arguments
Applicant's arguments filed January 18, 2022 have been fully considered but they are not persuasive. 
In summary, Applicants argue that Hefyene does not anticipate the invention because Hefyene teaches filling spaces/gaps between regions in order to obtain invisibility under normal lighting conditions but this is not persuasive.
While the Examiner agrees that Hefyene does teach a step of filling spaces/gaps between regions to obtain their final product, Hefyene does still teach an intermediate product (prior to filling) having spaces between regions which is all that is need to  

    PNG
    media_image1.png
    225
    448
    media_image1.png
    Greyscale

Additionally, even in the instance Applicants amend the claim further or continue to argue that Hefyene fills the above spaces/gaps in their final product, removing the filling and leaving gaps would have been obvious. Specifically, Hefyene discusses prior to filling, the motive being visible under normal light conditions and the filling of spaces/gaps makes the motive invisible. As it has been held by the courts that omission of an element and its function is obvious if the function of the element is not desired (see MPEP 2144.04, Sec II A.), if one having ordinary skill did not desire the motive to be invisible, it would have been obvious to omit the filling of spaces/gap to obtain a visible motive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784